EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 9-10, filed 2022.01.19, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 9664106 B2 which discloses a rotary piston engine (fig. 1), comprising a shell (1 and 2) and a rotor (rotor member 6), wherein the rotor is arranged in the shell (fig. 1) and the rotor is configured to divide a rotor cavity (central cavity 1.2C) into compression chambers each with a variable volume (compare figs. 3D-3E which show rotation).
The prior art does not teach or fairly suggest the claims as amended, including a plurality of combustion chambers rotating around a main shaft of the rotor are arranged on an outer ring of the shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 9664106 B2 	US 20090133665 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/29/2022